Filed Pursuant to Rule 433 Registration Statement No. 333-190926-01 NAVIENT CREDIT FUNDING, LLC HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND THE OTHER DOCUMENTS NAVIENT CREDIT FUNDING, LLC HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT NAVIENT CREDIT FUNDING, LLC AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEBSITE AT WWW.SEC.GOV. ALTERNATIVELY, NAVIENT CREDIT FUNDING, LLC, ANY UNDERWRITER OR DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING 1-800-321-7179. Free-Writing Prospectus Class A-3 Notes SLM Private Credit Student Loan Trust 2003-A Issuing Entity Navient Credit Funding, LLC Depositor Navient Solutions, Inc. Sponsor, Servicer and Administrator Student Loan-Backed Notes Navient Investment Corporation (the “selling securitiesholder”) is reoffering the class A-3 notes (the “offered notes”).The offered notes were originally issued by SLM Private Credit Student Loan Trust 2003-A (the “trust” or the “issuing entity”) on March 13, 2003.As of the reoffering closing date, the selling securitiesholder will own approximately 1.24% of the offered notes, all of which are being offered for sale hereunder. The remaining approximately 98.76% of the offered notes are not being offered for sale.Navient Credit Funding, LLC, the depositor of the trust (the “depositor”) or an affiliate, purchased the offered notes in one or more open market purchases and, after having been held by a subsidiary of the depositor, will subsequently be sold to the selling securitiesholder on or prior to the reoffering closing date.The selling securitiesholder is reoffering the offered notes pursuant to the terms set forth herein.The trust will make payments primarily from collections on a pool of private education loans.Private education loans are education loans generally made to students, or parents of students, that are not guaranteed or reinsured under the Federal Family Education Loan Program or any other federal student loan program.The trust has also entered into interest rate swap agreements on the original closing date.Credit enhancement for the offered notes consists of excess interest on the trust student loans, subordination of the class B notes to the class A notes and subordination of the class C notes to both the class A and the class B notes and the reserve account. Class Outstanding Principal Amount Interest Rate Legal Maturity Date Auction Rate Class A-3 Notes Auction(1) June 15, 2032 (1)The rate set on the most recent auction date, April 29, 2015, was 3.070% representing the maximum rate as a result of an unsuccessful auction. Other than as provided herein, no person has been authorized to give any information or to make any representations other than those contained in this prospectus supplement and, if given or made, such information or representations must not be relied upon. This prospectus supplement does not constitute an offer to sell, or a solicitation of an offer to buy, any securities other than the offered notes nor an offer of such securities to any person in any state or other jurisdiction in which it is unlawful to make such offer or solicitation. The delivery of this prospectus supplement at any time does not imply that the information herein is correct as of any time after its date.The selling securitiesholder is offering the offered notes at the prices shown below when and if issued.We are not offering the notes in any state or other jurisdiction where the offer is prohibited. This document constitutes a “free-writing prospectus” within the meaning of Rule 405 under the Securities Act of 1933, as amended. The offered notes are asset-backed securities issued by and are obligations of the issuing entity, which is a trust.They are not obligations of or interests in Navient Corporation, the sponsor, administrator, servicer, depositor, any seller, any underwriter or any of their affiliates. The notes are not guaranteed or insured by the United States or any governmental agency. SLM Private Credit Student Loan ABS Repackaging Trust 2013-R1 Selling Securitiesholder The Information in this Free-Writing Prospectus The information contained herein refers to and supplements certain of the information contained in the Prospectus Supplement, dated May 13, 2015 (the “prospectus supplement”).Capitalized terms not defined herein shall have the meanings ascribed to such terms in the prospectus supplement. Ratings of the Notes The notes are currently rated the indicated ratings from Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC (“S&P”), Fitch Ratings, Inc. (“Fitch”) and Moody’s Investors Service, Inc. (“Moody’s” and together with S&P and Fitch, the “rating agencies”) listed below. S&P Fitch Moody’s Class A-3 Notes BBB (sf) Asf Aa3 (sf) The ratings of the notes address the likelihood of the payment of principal and interest on the notes according to their terms.Each rating agency rating the notes will monitor the ratings using its normal surveillance procedures.Any rating agency may change or withdraw an assigned rating at any time.Any rating action taken by one rating agency may not necessarily be taken by the other rating agency. None of the sponsor, depositor, servicer, administrator, indenture trustee, eligible lender trustee or any of their affiliates will be required to monitor any changes to the ratings on the notes. A security rating is not a recommendation to buy, sell or hold notes.The ratings of the notes address the likelihood of the payment of principal and interest on the notes in accordance with their terms.A rating agency may subsequently lower or withdraw its rating of any class of the notes.If this happens, no person or entity will be obligated to provide any additional credit enhancement for the notes. AUCTION RATE CLASS A-3 NOTES SLM PRIVATE CREDIT STUDENT LOAN TRUST 2003-A Issuing Entity NAVIENT CREDIT FUNDING, LLC Depositor NAVIENT SOLUTIONS, INC. Sponsor, Servicer and Administrator SLM PRIVATE CREDIT STUDENT LOAN ABS REPACKAGING TRUST 2013-R1 Selling Securitiesholder May 13, 2015
